     Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 1 of 13



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
MALCOLM O. ASHLEY,               :
                                 :
          Plaintiff,             :
                                 :
               v.                :      Civil No. 3:17-cv-724(AWT)
                                 :
CITY OF BRIDGEPORT; LT. RONALD   :
MERCADO; OFFICER RODERICK DODA; :
OFFICER MARIE CETTI; and ST.     :
VINCENT’S MEDICAL CENTER,        :
                                 :
          Defendants.            :
-------------------------------- x

                RULING ON MOTION IN LIMINE TO EXCLUDE
           MEDICAL RECORDS AND EXPERT REPORT AND TESTIMONY

     Plaintiff Malcolm O. Ashley moves in limine to exclude all

evidence related to his medical records and the expert report

and testimony of Joel R. Milzoff, Ph.D.       For the reasons set

forth below, his motion is being denied.

I.   BACKGROUND

     This case arises out of an incident on April 4, 2015,

during which Ashley was taken by Ambulance to St. Vincent’s

Medical Center (“St. Vincent’s”) from the Bridgeport police

station.   The parties disagree about whether Ashley’s behavior

was erratic and combative, and about whether taking him to the

hospital and providing him psychiatric treatment without his

consent was justified.    The defendants have disclosed an expert

report by Dr. Milzoff regarding the opinions he will give with
      Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 2 of 13



respect to the results of toxicology tests and the consistency

of those results with reports by the defendants and by medical

professionals concerning Ashley’s behavior that day.

II.   LEGAL STANDARD

      “Preliminary questions concerning the qualification of a

person to be a witness, the existence of a privilege, or the

admissibility of evidence shall be determined by the court

. . . .”     Fed. R. Evid. 104(a).     “Under [Rule 104], the

proponent has the burden of establishing that the pertinent

admissibility requirements are met by a preponderance of the

evidence.”     Fed. R. Evid. 702 advisory committee’s note to 2000

Amendment (citing Bourjaily v. United States, 483 U.S. 171

(1987)); see also Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579, 592 n.10 (1993) (citing Bourjaily for the proposition that

“[p]reliminary questions concerning the qualification of a

person to be a witness . . . should be established by a

preponderance of proof”).

      Federal Rule of Evidence 702 sets forth the standard to be

used by the court in evaluating the admissibility of expert

testimony:

      If scientific, technical, or other specialized
      knowledge will assist the trier of fact to understand
      the evidence or to determine a fact in issue, a
      witness qualified as an expert by knowledge, skill,
      experience, training, or education, may testify
      thereto in the form of an opinion or otherwise, if (1)
      the testimony is based upon sufficient facts or data,


                                     -2-
     Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 3 of 13



     (2) the testimony is the product of reliable
     principles and methods, and (3) the witness has
     applied the principles and methods reliably to the
     facts of the case.

Fed. R. Evid. 702.

     In Daubert, the Supreme Court held that Rule 702 “assign[s]

to the trial judge the task of ensuring that an expert’s

testimony both rests on a reliable foundation and is relevant to

the task at hand.”   509 U.S. at 597.     With respect to

reliability, the Supreme Court identified four factors that,

while not definitive, are ones a district court might consider:

“whether a theory or technique has been and could be tested,

whether it had been subjected to peer review, what its error

rate was, and whether scientific standards existed to govern the

theory or technique’s application or operation.”        Ruggiero v.

Warner–Lambert, 424 F.3d 249, 253 (2d Cir. 2005) (citing Nimely

v. City of N.Y., 414 F.3d 381, 397 (2d Cir. 2005)).         Expert

testimony is relevant only if it will assist the jury.         See Hill

v. City of N.Y., No. 03–CV–1283 (ARR)(KAM), 2007 WL 1989261, at

*5 (E.D.N.Y. July 5, 2007).     Expert testimony is not relevant if

it is directed towards lay matters that the jury can understand

on its own.   See Rieger v. Orlor, Inc., 427 F. Supp. 2d 99, 103

(D. Conn. 2006).

     Whether the expert bases testimony on professional studies

or personal experience, he must employ “the same level of



                                  -3-
     Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 4 of 13



intellectual rigor that characterizes the practice of an expert

in the relevant field.”    Kumho Tire Co., Ltd. v. Carmichael, 526

U.S. 137, 152 (1999).     In Kumho, the Court emphasized the

relevance/reliability standard in determining the admissibility

of expert testimony, stating that Rule 702 “establishes a

standard of evidentiary reliability . . . requir[ing] a valid

connection to the pertinent inquiry as a precondition to

admissibility . . . [and] a reliable basis in the knowledge and

experience of the relevant discipline.”       Id. at 149 (internal

quotations and citations omitted).

     A court must undertake “a rigorous examination of the facts

on which the expert relies, the method by which the expert draws

an opinion from those facts, and how the expert applies the

facts and methods to the case at hand.”       Amorgianos v. Nat’l

R.R. Passenger Corp., 303 F.3d 256, 267 (2d Cir. 2002).         “A

minor flaw in an expert’s reasoning or a slight modification of

an otherwise reliable method will not render an expert’s opinion

per se inadmissible.    The judge should only exclude the evidence

if the flaw is large enough that the expert lacks good grounds

for his or her conclusions.”     Id.    In Daubert, the Court

“expressed its faith in the power of the adversary system to

test shaky but admissible evidence, and advanced a bias in favor

of admitting evidence short of that solidly and indisputably

proven to be reliable.”    Borawick v. Shay, 68 F.3d 597, 610 (2d


                                  -4-
     Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 5 of 13



Cir. 1995) (internal citation and quotation omitted).         But

“[w]hen an expert opinion is based on data, a methodology, or

studies that are simply inadequate to support the conclusions

reached, Daubert and Rule 702 mandate the exclusion of that

unreliable opinion testimony.”     Amorgianos, 303 F.3d at 266.

     The Second Circuit has noted “the uniquely important role

that Rule 403 has to play in a district court’s scrutiny of

expert testimony, given the unique weight such evidence may have

in a jury’s deliberations.”     Nimely, 414 F.3d at 397 (citing

Daubert, 509 U.S. at 595).     Rule 403 provides that evidence “may

be excluded if its probative value is substantially outweighed

by the danger of unfair prejudice, confusion of the issues, or

misleading a jury.”    Fed. R. Evid. 403.

III. DISCUSSION

     Dr. Milzoff’s report begins by describing the factual

background for his opinions.     That factual background includes

reports by the Bridgeport Police Department, American Medical

Response, and medical professionals at St. Vincent’s that

Ashley: “refused to cooperate in revealing the subject of his

concern”; “seemed [to] be disoriented to time”; was “oriented as

to person and place but not oriented to time and becoming

lethargic”; was “very angry, shouting, upset about having been

brought to the hospital”; and “was confused as to the day of the

week and angry when corrected.”      (Defs.’ Obj. to Pl.’s Mot. in


                                  -5-
     Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 6 of 13



Limine, Ex. A, at 2-3, ECF No. 261-1.)       The report quotes a

doctor’s notes as stating that “[Ashley’s] urine drug screen was

positive for cannabinoids and PCP.”      (Id. at 4.)

     With that factual background, Dr. Milzoff’s report offers

various opinions.   Dr. Milzoff describes PCP and the ability to

detect PCP in a person using a particular test.        Dr. Milzoff

describes the typical effects of PCP on a person.         Dr. Milzoff

describes what is indicated by a positive test for Cannabinoids

and the typical effects of Cannabinoids on a person.         Also, Dr.

Milzoff describes the medicines administered by St. Vincent’s to

the plaintiff.   Finally, Dr. Milzoff opines:

     Mr. Ashley’s behaviors including combativeness,
     disorientation as to time and lethargy or drowsiness
     are consistent with the consumption of the drug
     Phencyclidine and are supported by the detection of
     the drug in his urine.

(Id. at 5.)

     Ashley argues that his medical records and Dr. Milzoff’s

report and testimony should be excluded on three grounds.1

     First, Ashley argues that all of the medical records from

his treatment from April 4-5, 2015, as well as Dr. Milzoff’s

report and testimony, should be excluded because the medical


     1 Because he is proceeding pro se, the court reads Ashley’s
papers “liberally and interpret[s] [them] ‘to raise the
strongest arguments that they suggest.’” Triestman v. Fed.
Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.
2006) (quoting Pabon v. Wright, 459 F.3d 241, 248 (2d Cir.
2006)).


                                  -6-
     Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 7 of 13



records (on which Milzoff relies) “were disclosed illegally

without [Ashley’s] ‘informed consent.’”       (Mem. of Law Supp.

Pl.’s Mot. in Limine 4, ECF No. 257-1.)       But the defendants have

produced waivers signed by Ashley on February 25, 2019 with

respect to his medical records held by American Medical Response

and St. Vincent’s.    The waivers specifically stated that Ashley

authorized American Medical Response and St. Vincent’s to

release his medical records to the City of Bridgeport, Office of

the City Attorney in connection with civil litigation.           The

waivers both covered records related to treatment provided on

April 4-5, 2015.     Therefore, this argument fails.

     Second, Ashley argues that all medical records from the

date in question should be excluded as they are “fruits from the

illegal violation of Plaintiff’s 4th Amendment Rights of the

U.S. Constitution” because they were the result of an

unconstitutional action because he did not consent to the

medical procedures at issue.     (Evid. Rebuttal to Defs.’ Opp’n to

Pl.’s Mot. in Limine (“Pl.’s Reply”) at 13, ECF No. 266.)

Ashley appears to be invoking the exclusionary rule, pursuant to

which evidence obtained by means of unconstitutional searches

and seizures can be suppressed in criminal trials.         See

generally Segura v. United States, 468 U.S. 796, 804 (1984).

But the exclusionary rule does not apply in civil actions




                                  -7-
     Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 8 of 13



brought pursuant to § 1983.     See Townes v. City of N.Y., 176

F.3d 138, 146 (2d Cir. 1999).     Therefore, this argument fails.

     Third, Ashley moves to exclude Dr. Milzoff’s testimony and

report under Federal Rules of Evidence 401, 702, and 403.2

Ashley contends that Dr. Milzoff “is not competent to testify on

the medical/behavioral condition of the plaintiff on 4 April

2015 as [he] is neither a medical doctor nor medical

psychiatrist.”   (Mem. of Law Supp. Pl.’s Mot. in Limine 1-2.)

     A.   Federal Rule of Evidence 401

     Under Federal Rule of Evidence 401, “[e]vidence is relevant

if: (a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of

consequence in determining the action.”       As explained by the

defendants, Dr. Milzoff’s opinion that “Ashley’s behaviors

including combativeness, disorientation as to time and lethargy

or drowsiness are consistent with the consumption of the drug

Phencyclidine and are supported by the detection of the drug in

his urine” has a tendency to make it more probable that Ashley’s


     2 Ashley also cites Federal Rules of Evidence 806 and 901.
With respect to Rule 806, Ashley states: “Further barred as
genuine, are the statements by Ryan Doss, MD . . . who presented
a proselytized, plagiarized, statement, in the form of a medical
record, based wholly on a PEER report, drafted by defendant
Doda.” (Pl.’s Reply at 13.) But Rule 806 merely provides a
basis to attack the credibility of the declarant of an
otherwise-admitted hearsay statement. It is inapplicable here.
With respect to Rule 901, Ashley does not explain what evidence
has not been authenticated.


                                  -8-
     Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 9 of 13



behavior included combativeness, disorientation as to time, and

lethargy or drowsiness.    The facts concerning Ashley’s behavior

on the date in question are of consequence here because they go

to whether the defendants’ actions were legally justified.             Dr.

Milzoff’s expert report is therefore relevant.

     B.   Federal Rule of Evidence 702

     Ashley argues that Dr. Milzoff is “not competent to testify

on the medical/behavioral condition of the plaintiff on 4 April

2015 as Milzoff is neither a medical doctor nor medical

psychiatrist.”   (Mem. of Law Supp. Pl.’s Mot. in Limine 1-2.)

He further argues that Dr. Milzoff is “woefully unqualified to

testify on human ‘behavior’ given the specific, complex medical

circumstances” of this case.     (Id. at 5.)    Ashley reasons: “Dr.

Milzoff has absolutely no human medical scientific training, nor

any experience in assessing ‘real time’ toxicology impact on

human behavior and human physiologic responses,” and is

therefore unqualified “to render any medical expert opinion on

the complex medical issues of this case.”       (Pl.’s Reply at 4.)

     But Dr. Milzoff is not offering an expert opinion about the

condition of the plaintiff on the day in question, or as to how

Ashley actually behaved.    Rather, Dr. Milzoff opines only about

the consistency of certain behavior--which behavior would have

to be established by other evidence--with the generally

understood effects on a person of the drugs shown in the


                                  -9-
    Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 10 of 13



toxicology results.    As a forensic toxicologist, he is qualified

to testify on that subject.    The jury will be given an

instruction to follow in the event that it concludes that

Ashley’s behavior did not include combativeness, disorientation

as to time, and lethargy or drowsiness.

     The other requirements of Rule 702 are also satisfied.

First, Dr. Milzoff’s testimony will help the trier of fact to

determine a fact in issue.    A fact in issue here is what

Ashley’s behavior was on April 4, 2015.      Dr. Milzoff’s expert

testimony that Ashley’s reported behavior on that day are

consistent with the typical effects of toxicities detected in

Ashley’s system will be helpful in resolving that issue of fact.

     Second, Dr. Milzoff’s testimony is based on sufficient

facts or data.   Dr. Milzoff relied on toxicology testing by St.

Vincent’s as well as reports from the defendant officers and the

medical professionals involved regarding Ashley’s behavior and

medical treatment.    Ashley argues that the facts and data are

insufficient because: (1) Milzoff’s report does not include the

fact that some of the defendant officers reported smelling

alcohol on his breath; and (2) it does not consider the video

evidence from the Bridgeport police station, which Ashley

contends shows that his behavior was not as the defendant

officers and medical professionals described.       However, with

respect to the reports of the smell of alcohol, the toxicology


                                 -10-
       Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 11 of 13



results did not show alcohol in Ashley’s system, so it is

reasonable that Dr. Milzoff--who is testifying as a forensic

toxicologist--does not opine on the effect of alcohol on a

person where there was no toxicological evidence of alcohol.

With respect to the video evidence, it is not necessary for Dr.

Milzoff to consider this additional evidence because he is not

giving an opinion that Ashley actually behaved in a certain

manner.

       Finally, there appears to be no dispute that Dr. Milzoff’s

expert opinions are the “product of reliable principles and

methods” and that he “reliably applied the principles and

methods to the facts of the case.”         Id.   In any event, it

appears to the court that this requirement is satisfied.

       Therefore, Dr. Milzoff’s testimony is admissible under Rule

702.

       C.   Federal Rule of Evidence 403

       Rule 403 does not require excluding this evidence.           Under

Federal Rule of Evidence 403, “[t]he court may exclude relevant

evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.”           “Expert

evidence can be both powerful and quite misleading because of

the difficulty in evaluating it.        Because of this risk, the


                                    -11-
      Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 12 of 13



judge in weighing possible prejudice against probative force

under Rule 403 of the present rules exercises more control over

experts than over lay witnesses.”         Daubert, 509 U.S. at 595.

Ashley contends that there is a significant danger that Dr.

Milzoff’s report and testimony would confuse the jury.           Ashley

argues that “technical medical evidence historically . . . fits

this description nexus to a lay person jury.”         (Mem. of Law

Supp. Pl.’s Mot. in Limine 4.)

      But the evidence in question is not technical medical

evidence, e.g. how the drugs at issue affect neurotransmitters

in the brain, but if it were it would be precisely the type of

evidence for which the assistance of an expert would be helpful.

      In any event, the probative value of this evidence is not

substantially outweighed by the risk of confusing the jury.              A

key question of fact is how did Ashley behave on April 4, 2015.

Dr. Milzoff’s testimony that Ashley’s reported behavior is

consistent with the toxicology report is thus highly probative

of a key issue in the case.      On the other hand, the court cannot

discern the potential for confusion resulting from testimony

that certain behavior is consistent with having taken a

particular drug.

IV.   CONCLUSION

      For the reasons set forth above, the Plaintiff’s Motion in

Limine to Exclude Testimony by Defendants’ Expert Witness and to


                                   -12-
    Case 3:17-cv-00724-AWT Document 279 Filed 07/22/20 Page 13 of 13



Exclude Evidence of Plaintiff’s Medical and Pharma Treatments

(ECF No. 257) is hereby DENIED.

     It is so ordered.

     Dated this 22nd day of July 2020, at Hartford, Connecticut.




                                                 /s/AWT
                                             Alvin W. Thompson
                                        United States District Judge




                                 -13-
